Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, 15 recite “trimming at least a portion of a blockchain from the device by making storage allocated to the portion of the blockchain available”. The claimed trimming seems to be purely subjective. Note the recited “based at least in part on a determination of an amount of remaining storage available in the device relative to a particular level” does not specify which portion of the blockchain is trimmed. 
The dependent claims do not cure the deficiencies of their parent claims.
Art rejection is applied to claims 1-20 as best understood in light of the rejection under 35 U.S.C. 112 discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karame et al (US 20200125269) provided by the applicant, in view of Blackshear et al (WO 2020/256998), further in view of Endo (US 20200412549).

Regarding claim 1, Karame substantially discloses a method to maintain a blockchain, comprising:
by a device, trimming at least a portion of the blockchain from the device by making storage allocated to the portion of the blockchain available (see at least 0016: “By having all nodes in the network prune from the same block, the old blocks and transactions can be discarded because they are considered universally valid and are not needed anymore to validate new transactions”); 
The difference is Karame does not specifically show the trimming is “based at least in part on a determination of an amount of remaining storage available in the device relative to a particular level”.
However it is customary in the art to do so as shown by Blackshear (see at least 0362: “Indeed, the ledger transaction system 106 can implement different data storage deletion rules across different devices depending on user preferences, computing device roles or functions (e.g., validator node versus full node), or storage capabilities (e.g., remaining storage)”.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such features while implementing the method of Karame in order to adhere to particular storage deletion rules as taught by Blackshear;
Karame/Blackshear does not specifically show:  
by the device, recalculating the blockchain without the portion of the blockchain that has been trimmed from the device. However it is customary in the art as shown by Endo to recalculate a blockchain after a transaction record is deleted (see at least 0027). it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such features while implementing the method of Karame/Blackshear in order to revalidate the blockchain; and
Karame/Blackshear/Endo further teaches:
by the device, sending or receiving a message to or from another device participating in the blockchain, the message including at least a hash for the recalculated blockchain (see at least Endo 0017).

Regarding claim 2, Karame/Blackshear/Endo teaches or suggests the method of claim 1, further comprising:
by the device, generating an additional block for the blockchain (see at least Karame 0010),
note Karame suggests the claimed “wherein the amount of remaining storage available in the device does not include storage for the additional block” when Karame shows cloud storage or external USB drives used to store the blocks (see at least Karame 0021).

Regarding claim 3, Karame/Blackshear/Endo teaches the method of claim 2, wherein:
recalculating the blockchain includes recalculating the blockchain with the additional block (see at least Karame 0020: the new block includes the root hashes of each of the Merkle trees).

Regarding claim 4, Karame/Blackshear/Endo teaches the method of claim 2, further comprising:
sending data of the additional block to the other device participating in the blockchain (see at least Karame 0020: the new block is then sent into the network, where it will be spread via a gossip protocol); and
communicating, in conjunction with the sending the data of the additional block, the hash for the recalculated blockchain (see at least Karame 0020: the header of the new block includes the root hashes of the Merkle trees, the new block is sent to the network).

Regarding claim 5, Karame/Blackshear/Endo teaches or suggests the method of claim 1, further comprising:
by the device, receiving from a device at a central location an indication of the other device participating in the blockchain (see at least Karame Figure 3, S2, S3).

Regarding claim 6, Karame/Blackshear/Endo teaches the method of claim 1, further comprising:
by the device, determining the amount of remaining storage available in the device relative to the particular level (see at least Blackshear 0362),
wherein the determining is performed based at least in part on an amount of time elapsed since a previous determining (see at least Karame 0019 pruning at regular intervals).

Regarding claim 7 Karame/Blackshear/Endo teaches the method of claim 6, further comprising:
determining the portion of the blockchain to trim from the device based at least in part on the amount of remaining storage available in the device relative to the particular level (see at least Blackshear 0362).

Claims 8-14 essentially recite the limitations of claims 1-7 in form of network communication devices thus are rejected for the same reasons discussed in claims 1-7 above.

Claims 15-20 correspond to non-transitory computer program products for method claims 1-6, thus are rejected for the same reasons discussed in claims 1-6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PENG ZHAO et al "A Secure Storage Strategy for Blockchain Based on MCMC Algorithm", Digital Object Identifier 10.1109/ACCESS.2020.3020836 current version 15 September 2020, 10 pages.
MUSKAL et al (US 20200201683) teach managing memory resources used by smart contracts of a blockchain. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        4 September 2022